Citation Nr: 0821334	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-08 491	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the service-connected transverse myelitis with weakness 
of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1978 to 
July 1981 and March 1982 to September 1984.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  


FINDINGS OF FACT

On May 19, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  

In this case, the veteran, through his authorized 
representative, has submitted a written statement expressing 
his intent to withdraw his Substantive Appeal  as to the 
pending claim for increase.  Hence, as final decision has not 
rendered as to this matter, there remains no allegation of 
error of fact or law for appellate consideration at this 
time.  Accordingly, the Board does not have jurisdiction to 
review the appeal and must dismissed it.  


ORDER

The appeal of the claim for an increased rating for the 
service-connected transverse myelitis with weakness of the 
left lower extremity is dismissed.  




		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


